Case 1:17-cr-00101-LEK Document 501 Filed 06/02/19 Page 1 of 2   PageID #: 4447




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101 JEK
   AMERICA,
                                       DEFENDANT’S
          Plaintiff,                   “SUPPLEMENTAL
                                       SUPPRESSION EVIDENCE IN
         v.                            SUPPORT OF THE ORIGINAL
                                       MOTION FOR SUPPRESSION
                                       OF EVIDENCE;”
   ANTHONY T. WILLIAMS,                DECLARATION OF COUNSEL;
                                       EXHIBIT “A;” CERTIFICATE
          Defendant.                   OF SERVICE


     “SUPPLEMENTAL SUPPRESSION EVIDENCE IN SUPPORT
        OF THE ORIGINAL MOTION FOR SUPPRESSION OF
                        EVIDENCE”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides     Defendant’s      “SUPPLEMENTAL           SUPPRESSION

   EVIDENCE IN SUPPORT OF THE ORIGINAL MOTION FOR
Case 1:17-cr-00101-LEK Document 501 Filed 06/02/19 Page 2 of 2   PageID #: 4448




   SUPPRESSION OF EVIDENCE;” Declaration of Counsel; and

   Exhibit “A.”

      Dated: June 2, 2019

                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
